Citation Nr: 1800924	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  12-03 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement of service connection for an acquired psychiatric disability, claimed as schizophrenia and depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).

This matter was remanded by the Board in March 2017.

An August 2017 rating decision granted entitlement of service connection for psychosis for the purpose of establishing eligibility for medical treatment only, under 38 U.S.C. § 1702 (a).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record has multiple requests for records from Riverside Hospital, and multiple indications from Riverside Hospital, most recently in June 2017, that the records have been purged from their system.  By July 2017 statement, the Veteran indicated she was submitting records from Riverside Hospital from 1980-81.  However, it does not appeared that the records are associated with the claims file.  On remand, the Veteran is requested to re-submit all records of Riverside Hospital for association with the claims file.

The Veteran has indicated she receives SSA benefits and the Board finds all SSA records should be requested as well.  VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Associate any and all VA treatment records with the claims file.

2.  Contact the Veteran and request that she resubmit all records from Riverside Hospital in her possession, especially records from 1980-81.

3.  Contact the Social Security Administration and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on her application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.  All records received must be added to the claims file.

4.  Review the above evidence to determine if any additional development is required or suggested.  

5.  After completing the foregoing, readjudicate the claim. If the benefits remain denied, issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his representative  an opportunity to respond, and return the case to the Board. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




